                                           Case 5:18-cv-05550-SVK Document 46 Filed 09/17/20 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3    SCOTT JOHNSON,                                        Case No. 18-cv-05550-SVK
                                   4                    Plaintiff,
                                                                                              ORDER REOPENING CASE, LIFTING
                                   5             v.                                           STAY, AND DIRECTING PARTIES TO
                                                                                              MEET AND CONFER ON BRIEFING
                                   6    CINTZ COMMERCIAL PROPERTIES, LP,                      SCHEDULE
                                        et al.,
                                   7
                                                        Defendants.
                                   8
                                   9           The Court stayed this case pending resolution of an appeal in N.D. Cal. Case No. 3:17-cv-

                                  10   02454-WHA and required the parties to submit a joint status report within 14 days of resolution of

                                  11   the appeal. See Dkt. 43. The Court also directed the Clerk to administratively close the case. Id.

                                  12   Although the parties have failed to file a status report in this case, the parties have filed joint status
Northern District of California
 United States District Court




                                  13   reports in other cases confirming that the appeal has been resolved. See, e.g., Johnson v. Sun

                                  14   Garden Center 1, LLC, Case No. 5:18-cv-4402-SVK, at Dkt. 47. Accordingly, the Court directs

                                  15   the Clerk of Court to REOPEN this case, and the stay in this case is hereby LIFTED.

                                  16           The parties’ status report in other cases identifies a disagreement between the parties as to

                                  17   whether the Ninth Circuit’s recent rulings resolve the issues in this case. See id. The Court notes

                                  18   that the parties have filed similar status reports in other cases and have been ordered to meet and

                                  19   confer to agree upon a schedule for briefing on issue preclusion. See, e.g., Johnson v. Starbucks

                                  20   Corp., N.D. Cal. Case No. 3:16-cv-06792-SK, at Dkt. 86; Johnson v. Starbucks Corp., N.D. Cal.

                                  21   Case No. 3:18-cv-1134-TSH, at Dkt. 64. Accordingly, the Court ORDERS that by September

                                  22   29, 2020, the parties shall meet and confer by video conference to discuss a schedule for briefing

                                  23   on issue preclusion. By October 2, 2020, the parties shall file a stipulation, or if they cannot

                                  24   agree, separate proposals for a briefing schedule.

                                  25           SO ORDERED.

                                  26   Dated: September 17, 2020

                                  27
                                                                                                       SUSAN VAN KEULEN
                                  28                                                                   United States Magistrate Judge
